Filed 08/13/19                                    Case 16-02090                                               Doc 337



             1   5
                 CHRISTOPHER D. SULLIVAN (SBN 148083)
             2
                 JASON FULTON (Pro Hac Vice)
             3   LESLEY ANNE HAWES (SBN 117101)
                 KAREN K. DIEP (SBN 305587)
             4   DIAMOND McCARTHY LLP
                 150 California Street, Suite 2200
             5   San Francisco, CA 94111
                 Phone: (415) 692-5200
             6   Email: adiamond@diamondmccarthy.com
                        csullivan@diamondmccarthy.com
             7          jfulton@diamondmccarthy.com
                        lhawes@diamondmccarthy.com
             8
                 Plaintiff International Manufacturing Group, Inc.,
             9   a Liquidating Debtor, by and through The Beverly
            10   Group, Inc. as Plan Administrator

            11                           UNITED STATES BANKRUPTCY COURT

            12                             EASTERN DISTRICT OF CALIFORNIA

            13                                    SACRAMENTO DIVISION

            14   In re                                                Case No. 14-25820-D11

            15   INTERNATIONAL MANUFACTURING                          Adv. Proc. No. 16-02090
                 GROUP, INC.,
            16                                                        DCN: DMC-21
                               Debtor.
            17
                                                                      Chapter 11
            18   BEVERLY N. McFARLAND, Chapter 11
                 Trustee, International Manufacturing Group,          STIPULATION TO REQUEST TO
            19   Inc.,                                                CONTINUE STATUS CONFERENCE,
                                Plaintiff,                            AND TO EXTEND DISCOVERY DATES
            20          vs.

            21   CALIFORNIA BANK & TRUST, a California
                 Corporation; BANK OF AMERICA, N.A, a
            22   Delaware Corporation; and JAMESTOWN
                 S’KLALLAM TRIBE,
            23
                               Defendants.
            24

            25

            26

            27

            28
                                                                                                    STIPULATION TO
                                                                                       CONTINUE STATUS CONFERENCE
Filed 08/13/19                                     Case 16-02090                                                 Doc 337



             1          This Stipulation to Request to Continue Status Conference, and Extend Discovery Dates

             2   (the “Stipulation”) is entered into by and between Plaintiff International Manufacturing Group, Inc.,

             3   a Liquidating Debtor, by and through The Beverly Group, Inc. as Plan Administrator (“Plaintiff”),

             4   by and through the undersigned counsel of record, on the one hand, and Defendant ZB, N.A., a

             5   national banking association, dba California Bank and Trust (“CB&T”) (the “Defendant”), by and

             6   through its undersigned counsel of record, on the other hand. The Plaintiff and CB&T, by and

             7   through their respective undersigned counsel of record, are collectively referred to as the

             8   “Stipulating Parties.”

             9                                              RECITALS

            10          WHEREAS, on May 6, 2016, the Plaintiff filed a Complaint to Avoid and Recover the

            11   Value of Fraudulent Transfers and Objection to Claims (the “Complaint”) [Adv. Dkt. No. 1]

            12   against BofA, CB&T and other defendants in the above-captioned adversary proceeding;

            13          WHEREAS, the Plaintiff filed an Amended Complaint under Rule 15(a)(1)(B) of the

            14   Federal Rules of Civil Procedure on August 24, 2016 (the “Amended Complaint”) [Adv. Dkt. No.

            15   54];

            16          WHEREAS, on April 20, 2017, CB&T filed and served its Answer to The Trustee’s First

            17   Amended Complaint [Adv. Dkt. No. 217];

            18          WHEREAS, on April 20, 2017, BofA filed and served its Answer to The Trustee’s First

            19   Amended Complaint [Adv. Dkt. No. 222];

            20          WHEREAS, on April 28, 2017, BofA and the Plaintiff filed an Initial Joint Discovery

            21   Plan [Adv. Dkt. No. 224];

            22          WHEREAS, on May 8, 2017, CB&T and the Plaintiff filed an Initial Joint Discovery Plan

            23   [Adv. Dkt. No. 229];

            24          WHEREAS, one of the Defendants in this case, the Jamestown S’Kallam Tribe

            25   (“Jamestown”), obtained a limited stay of the action from this Court in light of Jamestown’s

            26   appeal of the denial of its motion to dismiss to the District Court, which appeal was denied by the

            27   District Court.    Jamestown appealed that decision to the Ninth Circuit, and Plaintiff and

            28   Jamestown subsequently settled. The action was dismissed as to Jamestown pursuant to a Notice

                                                                1                          STIPULATION TO REQUEST TO
                                                                                         CONTINUE STATUS CONFERENCE
Filed 08/13/19                                      Case 16-02090                                                Doc 337



             1   of Voluntary Dismissal filed March 7, 2018 [Adv. Dkt. No. 281];

             2             WHEREAS, Plaintiff intends to file a request for dismissal of its action against defendant

             3   Bank of America, N.A. only by on or about August 19, 2019;

             4             WHEREAS, in accordance with the two Initial Joint Discovery Plans, and subsequent

             5   stipulations of the parties approved by the Court, on January 25, 2019, Plaintiff and CB&T met

             6   and conferred through their respective counsel to address the progress of written discovery in this

             7   action;

             8             WHEREAS, pursuant to the Stipulation to Request to Continue Status Conference, and to

             9   Extend Discovery Dates filed on May 10, 2019 [Adv. Dkt. No. 320] (“May 2019 Stipulation”),

            10   which was approved by the Court by order entered on May 10, 2019 [Adv. Dkt. No. 321], the

            11   discovery cutoff for written discovery is currently August 13, 2019, and pursuant to the Court’s

            12   Order to Continue Status Conference entered May 10, 2019 [Adv. Dkt. No. 321], a continued

            13   status conference was scheduled for August 28, 2019. The Court sua sponte by Order issued

            14   August 6, 2019 [Adv. Dkt. No. 335] continued the status conference to 1:30 p.m. on September 9,

            15   2019;

            16             WHEREAS, more than a million of pages of documents have been produced in this action

            17   to date, document production is ongoing, and not yet completed, and there may be further written

            18   discovery in this action;

            19             WHEREAS, the Stipulating Parties desire to have additional time before completing

            20   written discovery, and the Stipulating Parties have therefore agreed, inter alia, (a) to further

            21   extend the initial period for written discovery until October 14, 2019, absent further agreement of

            22   the Stipulating Parties or order of the Court, and (b) that the period for completion of non-expert

            23   depositions would be an additional 180 days after the end of the written discovery period, i.e.,

            24   180 days after October 14, 2019, absent further agreement of the Stipulating Parties or order of

            25   the Court;

            26             WHEREAS, the Stipulating Parties desire (a) to continue the status conference currently

            27   set for 1:30 p.m. on September 9, 2019 to a date following the extended written discovery cutoff;

            28   and (b) to extend other dates and deadlines in connection with the extension of the written

                                                                 2                         STIPULATION TO REQUEST TO
                                                                                         CONTINUE STATUS CONFERENCE
Filed 08/13/19                                     Case 16-02090                                                 Doc 337



             1   discovery deadline as set forth below;

             2          NOW, THEREFORE, the Stipulating Parties, by and through their respective counsel of

             3   record, hereby stipulate, agree, and request as follows:

             4                                             AGREEMENT

             5          1.      The Stipulating Parties request that the Status Conference scheduled to be held on

             6   September 9, 2019 at 1:30 p.m. be taken off-calendar, and that the Status Conference be

             7   continued to October 21, 2019 at 1:30 p.m. or to another date and time as may be convenient for

             8   the Court, absent further agreement of the Stipulating Parties or order of the Court.

             9          2.      The initial period for written discovery for the Stipulating Parties shall be extended

            10   for an additional period of approximately 60 days to and including October 14, 2019, absent

            11   further agreement of the Stipulating Parties or order of the Court;

            12          3.      The Stipulating Parties shall meet and confer regarding the status of discovery on

            13   or before September 16, 2019.

            14          4.      The period for completion of non-expert depositions shall be an additional 180

            15   days after the end of the written discovery period, i.e., 180 days after October 14, 2019, absent

            16   further agreement of the Stipulating Parties or order of the Court; provided, however, that no

            17   party may serve any notices of deposition or deposition subpoenas in this matter until after the

            18   October 21, 2019 status conference has taken place, other than notices of deposition of Deepal

            19   Wannakuwatte, Paul Artley and Steven Delaney, and such other deponents as the parties may

            20   mutually agree.

            21   IT IS SO STIPULATED BY THE PARTIES THROUGH THEIR RESPECTIVE
                 COUNSEL OF RECORD.
            22

            23   Dated: August 13, 2019                         DIAMOND MCCARTHY, LLP
            24
                                                               By:/s/ Christopher D. Sullivan
            25                                                   Christopher D. Sullivan
                                                                 Counsel for Plaintiff International Manufacturing
            26                                                   Group, Inc., a Liquidating Debtor, by and
                                                                 through The Beverly Group, Inc. as Plan
            27                                                   Administrator
            28

                                                                3                          STIPULATION TO REQUEST TO
                                                                                         CONTINUE STATUS CONFERENCE
Filed 08/13/19   Case 16-02090   Doc 337
